COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                       December 8, 2020

        Mary Melissa Whittle                            Jack Simms Jr.
        Guerrero & Whittle PLLC                         Wittliff | Cutter PLLC
        2630 Exposition Blvd Ste 102                    1803 West Ave
        Austin, TX 78703-1758                           Austin, TX 78701-1038
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        Lisa Hobbs                                      Catherine M. Stone
        Kuhn Hobbs PLLC                                 Langley & Banack, Inc.
        3307 Northland Dr., Ste. 310                    Trinity Plaza II, Suite 900
        Austin, TX 78731-4969                           745 E. Mulberry Avenue
        * DELIVERED VIA E-MAIL *                        San Antonio, TX 78212
                                                        * DELIVERED VIA E-MAIL *
        Jennifer Freel
        Vinson & Elkins LLP                             Mark C. Guthrie
        2801 Via Fortuna Ste 100                        Winstead Sechrest & Minick P.C.
        Austin, TX 78746-7568                           910 Travis Street, Suite 2400
        * DELIVERED VIA E-MAIL *                        Houston, TX 77002
                                                        * DELIVERED VIA E-MAIL *
        Robert M. Schick
        Vinson & Elkins, L.l.p.
        1001 Fannin Street, Suite 3300
        Houston, TX 77002-6760
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-20-00500-CV
               Trial Court Case Number:      18-08-0777-CVA
               Style: In re San Miguel Electric Cooperative, Inc., South Texas Electric
               Cooperative, Inc., and Kiewit Mining Group, Inc.



                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                           MICHAEL A. CRUZ, Clerk of
                                           Court


                                           _____________________________
                                           Veronica L. Gonzalez
                                           Deputy Clerk, Ext. 5-3220


cc: Ketan Upen Kharod (DELIVERED VIA E-MAIL)
Stephanie Noble (DELIVERED VIA E-MAIL)
Juliana Sciaraffa (DELIVERED VIA E-MAIL)
Joseph G. Thompson III (DELIVERED VIA E-MAIL)
Cody Schneider (DELIVERED VIA E-MAIL)
Clinton Butler (DELIVERED VIA E-MAIL)
Honorable Russell Wilson (DELIVERED VIA E-MAIL)
Ryan Andrew Botkin (DELIVERED VIA E-MAIL)
Margaret Littleton (DELIVERED VIA E-MAIL)
James Holcomb IV (DELIVERED VIA E-MAIL)
Roger D. Kirstein (DELIVERED VIA E-MAIL)
Catherine Bukowski Smith (DELIVERED VIA E-MAIL)
Lewis Cooper Sutherland (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2020

                                      No. 04-20-00500-CV

      IN RE SAN MIGUEL ELECTRIC COOPERATIVE, INC., South Texas Electric
                  Cooperative, Inc., and Kiewit Mining Group, Inc.,


                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 18-08-0777-CVA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On October 23, 2020, we ordered the real parties in interest to file a response to relators’
petition by November 9, 2020. The real parties in interest filed an unopposed motion requesting
an extension of time to file the response until December 9, 2020, which we granted. On
December 7, 2020, the real parties in interest filed a motion requesting an additional extension of
time to file the response until December 18, 2020. After consideration, we GRANT the motion
and ORDER the real parties in interest to file their response by December 18, 2020.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court
                                               MINUTES
                                            Court of Appeals
                                     Fourth Court of Appeals District
                                           San Antonio, Texas

                                           December 8, 2020

                                          No. 04-20-00500-CV

       IN RE SAN MIGUEL ELECTRIC COOPERATIVE, INC., South Texas Electric
                   Cooperative, Inc., and Kiewit Mining Group, Inc.,


                   From the 218th Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 18-08-0777-CVA
                            Honorable Russell Wilson, Judge Presiding


                                             ORDER
        On October 23, 2020, we ordered the real parties in interest to file a response to relators’
petition by November 9, 2020. The real parties in interest filed an unopposed motion requesting
an extension of time to file the response until December 9, 2020, which we granted. On
December 7, 2020, the real parties in interest filed a motion requesting an additional extension of
time to file the response until December 18, 2020. After consideration, we GRANT the motion
and ORDER the real parties in interest to file their response by December 18, 2020.

                                                        /s/ Beth Watkins
                                                        Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2020.

                                                        /s/ Michael A. Cruz
                                                        MICHAEL A. CRUZ, Clerk of Court




Entered this 8th day of December, 2020.                                         Vol ____ Page ___